       3:17-cv-03112-SEM-TSH # 222           Page 1 of 2                                          E-FILED
                                                                   Friday, 31 January, 2020 11:31:53 AM
                                                                            Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                             SPRINGFIELD DIVISION


 WILLIAM KENT DEAN,

                       Plaintiff,

        v.                                             Case No. 17-CV-3112

 WEXFORD HEALTH SOURCES, INC., DR.                     Judge Sue E. Myerscough
 ABDUR NAWOOR, DR. REBECCA
 EINWOHNER, NURSE KATHY GALVIN,                        Magistrate Judge Tom Schanzle-Haskins
 and LISA MINCY,

                       Defendants.


                                     NOTICE OF SERVICE

       The undersigned hereby certifies that a copy of a Citation to Discover Assets and Notice
of Citation to Discover Assets was served upon Wexford Health Sources, Inc., c/o Joseph N.
Rupcich, 111 North Sixth St, 2nd Floor Springfield, IL 61701, via hand delivery and email to
counsel on January 24, 2020.

Dated: January 31, 2020                            Respectfully Submitted,

                                                   /s/ Craig C. Martin
                                               Craig C. Martin
                                               Joel T. Pelz
                                               William M. Strom
                                               Nathaniel K.S. Wackman
                                               Chloe E. Holt
                                               JENNER & BLOCK LLP
                                               353 N. Clark St.
                                               Chicago, IL 60654
                                               (312) 222-9350
                                               cmartin@jenner.com
                                               jpelz@jenner.com
                                               wstrom@jenner.com
                                               nwackman@jenner.com
                                               cholt@jenner.com


                                               Attorneys for William Kent Dean
       3:17-cv-03112-SEM-TSH # 222           Page 2 of 2



                               CERTIFICATE OF SERVICE

       I, William M. Strom, hereby certify that I caused a copy of Notice of Service to be served

on all counsel of record via the Court’s ECF system on January 31, 2020.

                                                   /s/ William M. Strom
                                                William M. Strom
                                                JENNER & BLOCK LLP
                                                353 N. Clark St.
                                                Chicago, IL 60654
                                                (312) 222-9350
                                                nwackman@jenner.com

                                                Attorney for William Kent Dean
